Exhibit 10.26

 

FIRST AMENDMENT TO THE

BLOOD DONOR CENTER MANAGEMENT

COMMUNITY MOBILE BLOOD COLLECTIONS SERVICES
AGREEMENT

This FIRST AMENDMENT is entered into by and between USC University Hospital,
Inc., doing business as USC University Hospital (“Hospital”), a medical center
located at 1500 San Pablo Street, Los Angeles, California 90033 and HemaCare
Corporation (“HemaCare”), located at 21101 Oxnard Street, Woodland Hills,
California 91367.

 

RECITALS

A.               Hospital and HemaCare are parties to that certain Services
Contract (the “Agreement”) effective May 1, 2004.

B.                Hospital and HemaCare desire to amend the terms of the
Agreement as set forth herein below.

NOW, THEREFORE, the parties hereto, based upon the above recitals and the
covenants and conditions set forth herein, agree as follows:

1.                                      TERM AND TERMINATION. Section VI,
paragraph A of the Agreement shall be amended as follows:

This agreement shall commence May 1, 2006 and continue for a term of one (1)
year.

2.                                      HEMACARE'S COMPENSATION. For Services
rendered pursuant to this Agreement, Hospital shall pay HemaCare in accordance
with the attached revised Fee Schedule, Attachment I.

3.                                      ESTIMATED HOSPITAL DEMAND FOR SERVICES.
Hospital agrees to purchase from HemaCare all allogeneic units of blood and
blood products collected and produced on its behalf in accordance with the
attached revised page 14 of the Agreement, Attachment II.

4.                                      GENERAL. If provisions of this Amendment
and the Agreement conflict, the provisions of this Amendment shall prevail.
Except as specifically amended herein, all terms and conditions of the Agreement
shall remain in full force and effect.

THE PARTIES HERETO have executed this Amendment on the 7th day of March, 2006.

USC UNIVERSITY HOSPITAL   HEMACARE CORPORATION           /s/ Ted Schreck    /s/
Judi Irving By: Ted Schreck   By: Judi Irving Title: Chief Executive Officer  
Title: Chief Executive Officer

 



 

 

Attachment I

USC UNIVERSITY HOSPITAL
BLOOD SERVICES FEE SCHEDULE
Hospital Services Direct Order Lines

800-826-7962 or 818-986-3977

COMPONENT Fees Per Unit   Directed Donor Red Blood Cells $[l]1 Directed Donor
Leukocyte Reduced Red Blood Cells $[l] Directed Donor Leukocyte Reduced Red
Blood Cells, Irradiated $[l] Directed Donor Single Donor Platelets, Leukocyte
Reduced $[l] Directed Donor Single Donor Platelets, Leukocyte Reduced,
Irradiated $[l] Autologous Donor Red Blood Cells $[l] Autologous Donor Red
Leukocyte Reduced Red Blood Cells $[l] Leukocyte Reduced Single Donor Platelets
$[l] Leukocyte Reduced Single Donor Platelets, Pediatric Unit $[l] Allogeneic
Red Blood Cells $[l] Allogeneic Red Blood Cells, Irradiated $[l] Allogeneic Red
Blood Cells, Irradiated, CMV- $[l] Allogeneic Leukocyte Reduced Red Blood Cells
$[l] Allogeneic Leukocyte Reduced Red Blood Cells, Irradiated $[l] Allogeneic
Leukocyte Reduced Red Blood Cells, Irradiated, CMV- $[l] Fresh Frozen Plasma
$[l] Cryoprecipitate $[l] Cryo-Poor Plasma $[l] Therapeutic Phlebotomy $[l]
ADDITIONAL SERVICES   CMV Negative Screening Per Unit $[l] Irradiation Fee Per
Unit $[l] STAT Distribution Fee Per Order [l] Courier Services in Addition to
Normal Delivery $[l]

Subject to terms and conditions in Blood Donor Center Management Community
Mobile Blood Collections Services Agreement. Prices in effect through 04-30-07.

Effective 05-01-06

 



1 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.









 





ATTACHMENT II
ESTIMATED HOSPITAL DEMAND FOR SERVICES

Hospitals agree to purchase from HemaCare all Allogeneic units of blood and
blood products collected and produced on its behalf (including FFP) through the
USC Blood Donor Center and/or Community Mobile Blood Drives, as shown below:

Monthly Volumes:

Hospital # Allogeneic RBC's Per Month (a) # Allogeneic
Leukoreduced
EEC's Per Month (b) Allogeneic Red
Blood Cells
(a+b)

 

# FFP Per
Month

# Single Donor
Platelets per
Month USC/Norris Comprehensive
Cancer Center [l]2 [l] [l] [l] [l] USC University
Hospital [l] [l] [l] [l] [l] Total [l] [l] [l] [l] [l]

 

1.      Hospital purchases may be combined to equal total monthly volumes.

2.      The Hospitals will accept the first [l] allogeneic Red Blood Cells, the
first [l] allogeneic leukoreduced Red Blood Cells, and the first [l] units of
FFP per month. If Hospitals cannot use the minimum number of units, but are
obligated to purchase units, Hospitals have the right to direct purchased
(unused) units to another Southern California hospital in Los Angeles or Orange
Counties. The quantity and the schedule of delivery of the blood products shall
be determined by Hospitals. In no circumstances, however may delivery extend
beyond seven days of date of product availability.

3.      The Hospitals guarantee to purchase from HemaCare a minimum of [l]
Leukocyte Reduced Single Donor Platelets per month. If Hospitals do not purchase
[l] Single Donor Platelets monthly, the Hospitals will be billed for each unit
not purchased up to [l] units per month.

 

 

 

2 Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the SEC and have been filed separately with the SEC.

 







 



